


Exhibit 10.2

 

SIXTH AMENDMENT TO LEASE

 

THIS SIXTH AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
November 17, 2014, by and between PARK CENTER PLAZA INVESTORS, L.P., a Delaware
limited partnership (“Landlord”), and HERITAGE COMMERCE CORP, a California
corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord (as successor in interest to SJ
Plaza, LLC, a Delaware limited liability company) and Tenant (as successor in
interest to Heritage Bank of Commerce, a California corporation) are parties to
that certain Office Lease, dated April 13, 2000 (the “Original Lease”), which
Original Lease has been previously amended by that certain First Lease
Amendment, dated April 30, 2000, that certain Second Amendment to Lease, dated
as of August 30, 2000, that certain Third Amendment to Lease, dated as of
May 23, 2002, and that certain Fourth Amendment to Lease (the “Fourth
Amendment”), dated as of August 8, 2005, and that certain Fifth Amendment to
Lease, dated as of March 1, 2010 (collectively, the “Lease”). Pursuant to the
Lease, Landlord has leased to Tenant space currently containing approximately
35,547 rentable square feet (the “Original Premises”) described as the entire
ground floor, the entire second (2nd) floor, and the entire third (3rd) floor of
the building located at 150 Almaden Boulevard, San Jose, California (the
“Building”).

 

B.                                    The Lease by its terms shall expire on
May 31, 2015 (“Prior Termination Date”), and the parties desire to extend the
Term of the Lease, all on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Extension. The Term of the Lease is
hereby extended for a period of sixty (60) months and shall expire on May 31,
2020 (“Third Extended Termination Date”), unless sooner terminated in accordance
with the terms of the Lease. That portion of the Term commencing the day
immediately following the Prior Termination Date (“Third Extension Date”) and
ending on the Third Extended Termination Date shall be referred to herein as the
“Third Extended Term”.

 

2.                                      Minimum Monthly Rent and Annual Rent. As
of the Third Extension Date, the schedule of Minimum Monthly Rent payable with
respect to the Leased Premises during the Third Extended Term is the following:

 

 

 

Rentable

 

Monthly Rate

 

Minimum

 

Period

 

Square Footage

 

Per Square Foot

 

Monthly Rent

 

6/1/15 – 5/31/16

 

35,547

 

$

2.95

 

$

104,863.68

 

6/1/16 – 5/31/17

 

35,547

 

$

3.04

 

$

108,062.88

 

6/1/17 – 5/31/18

 

35,547

 

$

3.13

 

$

111,262.08

 

6/1/18 – 5/31/19

 

35,547

 

$

3.22

 

$

114,461.40

 

6/1/19 – 5/31/20

 

35,547

 

$

3.32

 

$

118,016.04

 

 

All such Minimum Monthly Rent shall be payable by Tenant in accordance with the
terms of the Lease, as amended hereby.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding anything in the Lease, as amended hereby, to the contrary, so
long as Tenant is not in default under the Lease, as amended hereby, Tenant
shall be entitled to an abatement of Minimum Monthly Rent with respect to the
Leased Premises in the monthly amount of $104,863.68 for the period commencing
June 1, 2015 and ending November 30, 2015. The maximum total amount of Minimum
Monthly Rent abated with respect to the Leased Premises in accordance with the
foregoing shall equal $629,182.08 (the “Abated Rent”). If Tenant defaults under
the Lease, as amended hereby, at any time during the remainder of the current
Term or the Third Extended Term and fails to cure such default within any
applicable cure period under the Lease, then all Abated Rent shall immediately
become due and payable. Only Minimum Monthly Rent shall be abated pursuant to
this Section, as more particularly described herein, and all other rent and
other costs and charges specified in the Lease, as amended hereby, shall remain
as due and payable pursuant to the provisions of the Lease, as amended hereby.

 

3.                                      Security Deposit. No Security Deposit
shall be required in connection with this Amendment.

 

4.                                      Additional Rent. For the period
commencing on the Third Extension Date and ending on the Third Extended
Termination Date, Tenant shall pay all additional rent payable under the Lease,
including Tenant’s Proportionate Share of Operating Costs, Insurance Costs and
Taxes for the Original Premises in accordance with the terms of the Lease, as
amended hereby; provided, however, the Base Year for the computation of Tenant’s
Proportionate Share of Operating Costs, Insurance Costs and Taxes for the
Original Premises is amended from 2005 to 2015.

 

5.                                      Improvements to Leased Premises.

 

5.1                               Condition of Leased Premises. Tenant is in
possession of the Leased Premises and accepts the same “as is” without any
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements, except as may be
expressly provided otherwise in this Amendment. Tenant agrees that Landlord has
fully satisfied its obligations with respect to the Tenant Alterations described
in Exhibit A to the Fourth Amendment, and Tenant hereby waives any and all
claims it may have to any unused portion of the Allowance (as defined in
Exhibit A to the Fourth Amendment).

 

5.2                               Responsibility for Improvements to Leased
Premises.

 

(a)                                 Landlord Work. Landlord, at Landlord’s sole
cost and expense, shall upgrade the second and third floor elevator lobbies and
restroom cores to be consistent with similar work already completed in the
Building on other floors (the “Required Upgrades”). Landlord shall complete the
Required Upgrades in a good and workmanlike manner, using new materials of good
quality, and in compliance with all applicable laws. Landlord shall arrange for
the Required Upgrades to be fully warranted, labor and materials, by the
applicable contractors and/or suppliers for a period of one (1) year following
the completion of the Required Upgrades. All other work and upgrades to the
lobbies and restroom cores requested by Tenant, subject to Landlord’s approval,
shall be at Tenant’s sole cost and expense, plus any applicable state sales or
use tax thereon, payable upon demand as additional rent under the Lease. Tenant
shall be responsible for any delays in completion of the Required Upgrades
resulting from

 

2

--------------------------------------------------------------------------------


 

any such other work and upgrades requested or performed by Tenant. Landlord
shall use diligent efforts to minimize any interference with Tenant’s use of
and/or access to the Leased Premises that may arise from the completion of the
Required Upgrades and to further such efforts Landlord shall use reasonable
efforts to cooperate with Tenant in the scheduling and phasing of the Required
Upgrades.

 

(b)                                 Tenant’s Improvements. Landlord agrees to
contribute the sum of $294,416.00 (the “Improvement Allowance”) toward all costs
incurred by Tenant in connection with the installation of new carpet and
baseboards for the second and third floors of the Leased Premises and painting
the interior walls of the second and third floors of the Leased Premises,
including costs of removing the existing carpet, carpet padding and baseboards,
if applicable, and moving any furniture, equipment and other personal property
as necessary to complete the recarpeting and painting of such portions of the
Leased Premises. Any such improvements shall be performed by Tenant using
contractors selected by Tenant and approved by Landlord, which approval shall
not be unreasonably withheld or delayed, and shall be governed in all respects
by the provisions of Article 12 of the Original Lease (excluding, however, the
provisions of Paragraph 12.2(a)). Landlord shall pay the Improvement Allowance
to Tenant within thirty (30) days after the completion of the improvements and
Landlord’s receipt of (a) reasonably detailed invoices evidencing the cost of
such improvements, and (b) unconditional lien releases upon final payment from
all contractors who installed and/or constructed such improvements. Tenant shall
be responsible for the cost of any such improvements that exceeds the
Improvement Allowance.

 

6.                                      Other Pertinent Provisions. Landlord and
Tenant agree that, effective as of the date of this Amendment (unless different
effective date(s) is/are specifically referenced in this Section), the Lease
shall be amended in the following additional respects:

 

6.1                               Parking. Notwithstanding anything to the
contrary in the Lease, during the Third Extended Term, Tenant shall have the
right to use (a) seventy-one (71) unreserved parking spaces located in the Main
Parking Garage on Levels P2 and P3, twenty-five (25) of which shall be free of
charge, twenty (20) of which shall be at $100.00 per parking space per month,
and twenty-six (26) of which shall be at $165.00 per parking space per month;
(b) thirty-three (33) unreserved parking spaces located in the Tower Parking
Garage at $135.00 per parking space per month; and (c) fifteen (15) parking
spaces located in the Main Parking Garage on Level P1 reserved for Tenant’s
customers that are paid for by Tenant through the purchase of parking
validations.

 

6.2                               Right of First Offer. References to the
“Extended Termination Date” in Section 6.3(d) of the Fourth Amendment are hereby
deleted in their entireties and replaced with the “Third Extended Termination
Date”.

 

7.                                      Option to Renew. Section 6.1 of the
Fourth Amendment is hereby deleted in its entirety and of no further force and
effect.

 

3

--------------------------------------------------------------------------------


 

7.1                               Renewal Option.

 

(a)                                 Grant of Option; Conditions. Tenant shall
have the right to extend the Term (the “Renewal Option”), for one (1) additional
period of five (5) years (the “Renewal Term”), commencing on the day following
the Third Extended Termination Date, and ending on the fifth (5th) anniversary
thereafter. Such Renewal Option shall be personal to Tenant and any transferee
pursuant to a Permitted Transfer (as defined in Paragraph 21.5 of the Original
Lease) and shall be exercisable if:

 

(i)                                     Landlord receives notice of exercise (a
“Renewal Notice”) not less than six (6) full calendar months prior to the
Applicable Expiration Date and not more than twelve (12) full calendar months
prior to the Third Extended Termination Date; and

 

(ii)                                  Tenant is not in default under the Lease,
as amended hereby, beyond any applicable cure periods at the time that Tenant
delivers its Renewal Notice or at the time Tenant delivers its Binding Notice
(as defined below); and

 

(iii)                               Tenant is operating in the Leased Premises
and no more than twenty-five percent (25%) of the Leased Premises is sublet at
the time that Tenant delivers its Renewal Notice; and

 

(iv)                              the Lease has not been assigned (except in
connection with a Permitted Transfer) prior to the date that Tenant delivers its
Renewal Notice.

 

(b)                                 Terms Applicable to Leased Premises During
Renewal Term.

 

(i)                                     The initial Minimum Monthly Rent rate
per rentable square foot for the Leased Premises during the Renewal Term shall
be equal to the Prevailing Market (hereinafter defined) rate per rentable square
foot for the Leased Premises, with the Prevailing Market rate being subject to
adjustment during the Renewal Term, in accordance with the determination of the
Prevailing Market rate described in Section 7.1(c) below. Minimum Monthly Rent
during the Renewal Term shall increase, if at all, in accordance with the
increases assumed in the determination of Prevailing Market rate. Minimum
Monthly Rent attributable to the Leased Premises shall be payable in monthly
installments in accordance with the terms and conditions of Article 5 of the
Original Lease, as amended hereby.

 

(ii)                                  Tenant shall pay additional rent for the
Leased Premises during the Renewal Term in accordance with Article 6 of the
Lease, as amended hereby, and the manner and method in which Tenant reimburses
Landlord for Tenant’s share of Operating Costs, Insurance Costs and Taxes, as
well as the applicable base year for calculating Tenant’s share of Operating
Costs, Insurance Costs and Taxes, shall be some of the factors considered in
determining the Prevailing Market rate for the Renewal Term; provided, however,
that during the Renewal Term, the Base Year Costs used for the computation of
Tenant’s Proportionate Share of Operating Costs, Insurance Costs and Taxes shall
be the Base

 

4

--------------------------------------------------------------------------------


 

Operating Costs, Base Insurance and Base Taxes incurred by Landlord in the
calendar year in which the Renewal Term commences.

 

(c)                                  Procedure for Determining Prevailing
Market. Within thirty (30) days after receipt of Tenant’s Renewal Notice,
Landlord shall advise Tenant of the applicable Minimum Monthly Rent rate for the
Leased Premises for the Renewal Term. Tenant, within thirty (30) days after the
date on which Landlord advises Tenant of the applicable Minimum Monthly Rent
rate for the Renewal Term, shall either (i) give Landlord final binding written
notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or (ii) if
Tenant disagrees with Landlord’s determination, provide Landlord with written
notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such thirty
(30) day period, Tenant’s Renewal Option shall be null and void and of no
further force and effect. If Tenant provides Landlord with a Binding Notice,
Landlord and Tenant shall enter into the Renewal Amendment (as defined below)
upon the terms and conditions set forth herein. If Tenant provides Landlord with
a Rejection Notice, Landlord and Tenant shall work together in good faith to
agree upon the Prevailing Market rate for the Leased Premises during the Renewal
Term. When Landlord and Tenant have agreed upon the Prevailing Market rate for
the Leased Premises, such agreement shall be reflected in a written agreement
between Landlord and Tenant, whether in a letter or otherwise, and Landlord and
Tenant shall enter into the Renewal Amendment in accordance with the terms and
conditions hereof. Notwithstanding the foregoing, if Landlord and Tenant are
unable to agree upon the Prevailing Market rate for the Leased Premises within
thirty (30) days after the date Tenant provides Landlord with the Rejection
Notice, then Landlord and Tenant shall each, within five (5) business days
following the expiration of such thirty (30)-day period, appoint a qualified MAI
appraiser who has had at least five (5) years experience within the previous ten
(10) years as a real estate appraiser working in the area. In turn, those two
independent MAI appraisers shall appoint a third MAI appraiser satisfying the
same criteria and the majority shall decide upon the Prevailing Market rate for
the Leased Premises for the Renewal Term. If either Landlord or Tenant fails to
appoint an appraiser within the five (5)-day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. Landlord and Tenant shall equally share in the expense of this
appraisal except that in the event the Prevailing Market rate for the Leased
Premises is found to be within five percent (5%) of the original rate quoted by
Landlord, then Tenant shall bear the full cost of all the appraisal process, and
in the event the Prevailing Market rate for the Leased Premises is found to be
more than five percent (5%) less than the original rate quoted by Landlord, then
Landlord shall bear the full cost of all the appraisal process.

 

If the Prevailing Market rate has not been determined by commencement of the
Renewal Term, Tenant shall pay Minimum Monthly Rent upon the terms and
conditions in effect under the Lease during the month preceding the commencement
of the Renewal Term until such time as the Prevailing Market rate has been
determined. Upon such determination, the Minimum Monthly Rent shall be
retroactively adjusted to the commencement of the Renewal Term. If such
adjustment results in an underpayment of Minimum Monthly Rent by

 

5

--------------------------------------------------------------------------------


 

Tenant, Tenant shall pay Landlord the amount of such underpayment within thirty
(30) days after the determination thereof. If such adjustment results in an
overpayment of Minimum Monthly Rent by Tenant, Landlord shall credit such
overpayment against the next installment of Minimum Monthly Rent due under the
Lease and, to the extent necessary, any subsequent installments, until the
entire amount of such overpayment has been credited against Minimum Monthly
Rent.

 

(d)                                 Renewal Amendment. If Tenant is entitled to
and properly exercises its Renewal Option, Landlord shall prepare an amendment
(the “Renewal Amendment”) to reflect changes in the Minimum Monthly Rent, Term
and other appropriate terms. The Renewal Amendment shall be sent to Tenant
within a reasonable time after Landlord’s receipt of the Binding Notice or other
written agreement by Landlord and Tenant regarding the Prevailing Market rate,
and Tenant shall execute and return the Renewal Amendment to Landlord within
fifteen (15) days after Tenant’s receipt of same, but, upon final determination
of the Prevailing Market rate applicable during the Renewal Term as described
herein, an otherwise valid exercise of the Renewal Option shall be fully
effective whether or not the Renewal Amendment is executed.

 

(e)                                  Definition of Prevailing Market. As used
herein, “Prevailing Market” shall mean the arm’s length fair market annual
rental rate per rentable square foot under leases entered into on or about the
date on which the Prevailing Market is being determined hereunder for office
space comparable to the Leased Premises in the Building or Comparable Buildings
(as defined below) for a comparable term. The determination of Prevailing Market
shall take into account the existence and quality of improvements within the
space and any material economic differences between the terms of the Lease and
any comparison lease, such as rent abatements, construction costs, improvement
allowances, and other concessions and the manner, if any, in which the landlord
under any such lease is reimbursed for operating expenses and taxes; provided,
however, that the determination of Prevailing Market shall not take into account
the market value of Tenant’s rights to Building top signage. The determination
of Prevailing Market shall also take into consideration any reasonably
anticipated changes in the Prevailing Market rate from the time such Prevailing
Market rate is being determined to the time such Prevailing Market rate will
become effective under the Lease, as amended. As used herein, “Comparable
Buildings” shall mean class “A” office buildings, other than the Building, that
are of comparable size and quality as the Building and are located in the
downtown San Jose, California area.

 

8.                                      Miscellaneous.

 

8.1                               This Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Under no
circumstances shall Tenant be entitled to any rent abatement, improvement
allowance, leasehold improvements, or other work to the Leased Premises, or any
similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Amendment.

 

6

--------------------------------------------------------------------------------


 

8.2                               Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect. In the case of any inconsistency between the provisions of the
Lease and this Amendment, the provisions of this Amendment shall govern and
control. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

8.3                               Submission of this Amendment by Landlord is
not an offer to enter into this Amendment but rather is a solicitation for such
an offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

 

8.4                               Tenant hereby represents to Landlord that
Tenant has dealt with no broker other than Cassidy Turley in connection with
this Amendment. Tenant agrees to indemnify and hold Landlord, its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any other brokers claiming to have
represented Tenant in connection with this Amendment.

 

8.5                               Each signatory of this Amendment represents
hereby that he or she has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting. Tenant hereby
represents and warrants that neither Tenant, nor any persons or entities holding
any legal or beneficial interest whatsoever in Tenant, are (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App, § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Third
Extended Term, an event of default under the Lease will be deemed to have
occurred, without the necessity of notice to Tenant.

 

8.6                               Pursuant to California Civil Code
Section 1938, Landlord hereby notifies Tenant that as of the date of this
Amendment, the Leased Premises have not undergone inspection by a “Certified
Access Specialist” to determine whether the Leased Premises meet all applicable
construction-related accessibility standards under California Civil Code
Section 55.53. To allow for compliance with building performance benchmarking
and disclosure regulations, and to facilitate implementation of sustainable
improvements to the Building, Tenant shall: (a) retain copies of its “utility
data” for any utilities that are separately metered to the Premises, which
includes utility bills and invoices pertaining to Tenant’s electrical or other
energy usage for the Premises during the Term (as the same may be further
extended), and (b) upon request, provide Landlord with copies of such “utility
data”. Tenant further agrees, upon Landlord’s request, to execute utility
release forms provided by the applicable utility or municipality to expedite the
data collection process.

 

8.7                               Redress for any claim against Landlord under
the Lease and this Amendment shall be limited to and enforceable only against
and to the extent of Landlord’s interest in the Building. The obligations of
Landlord under the Lease are not intended to and shall not

 

7

--------------------------------------------------------------------------------


 

be personally binding on, nor shall any resort be had to the private properties
of, any of its trustees or board of directors and officers, as the case may be,
its investment manager, the general partners thereof, or any beneficiaries,
stockholders, employees, or agents of Landlord or the investment manager, and in
no case shall Landlord be liable to Tenant hereunder for any lost profits,
damage to business, or any form of special, indirect or consequential damage.

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

 

LANDLORD:

 

TENANT:

 

 

 

PARK CENTER PLAZA INVESTORS, L.P., a

 

HERITAGE COMMERCE CORP,

Delaware limited partnership

 

a California corporation

 

 

 

 

 

 

By:

/s/ Joseph I. Neverauskas

 

By:

/s/ WALTER T. KACZMAREK

Name:

Joseph I. Neverauskas

 

Name:

WALTER T. KACZMAREK

Title:

Senior Vice President

 

Title:

PRESIDENT/CEO

Dated:

                           , 2014

 

Dated:

NOVEMBER 17, 2014

 

8

--------------------------------------------------------------------------------
